Name: Commission Regulation (EC) NoÃ 1201/2006 of 8 August 2006 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases for the 2006/07 marketing year
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  prices
 Date Published: nan

 9.8.2006 EN Official Journal of the European Union L 218/10 COMMISSION REGULATION (EC) No 1201/2006 of 8 August 2006 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases for the 2006/07 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 4(6) thereof, Whereas: (1) The Community market price for pig carcases, as referred to in Article 4(2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State. (2) These coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production (2). (3) In view of the results of the census of December 2005, new weighting coefficients should be set for the 2006/07 marketing year and Commission Regulation (EC) No 1358/2005 should be repealed (3). (4) Since the 2006/07 marketing year begins on 1 July 2006, this Regulation should be applicable as of this date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The weighting coefficients referred to in Article 4(2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex to this Regulation. Article 2 Regulation (EC) No 1358/2005 is hereby repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 149, 21.6.1993, p. 1. Directive last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (3) OJ L 214, 19.8.2005, p. 9. ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcasses for the 2006/07 marketing year Article 4(2) of Regulation (EEC) No 2759/75 Belgium 4,1 Czech Republic 1,8 Denmark 8,3 Germany 17,8 Estonia 0,2 Greece 0,7 Spain 16,4 France 10,0 Ireland 1,1 Italy 6,1 Cyprus 0,3 Latvia 0,3 Lithuania 0,7 Luxembourg 0,1 Hungary 2,5 Malta 0,1 Netherlands 7,3 Austria 2,1 Poland 12,3 Portugal 1,5 Slovenia 0,4 Slovakia 0,7 Finland 0,9 Sweden 1,2 United Kingdom 3,1